DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The Preliminary Amendment filed on 04/17/2020 has been received and placed of record.  Accordingly, claim 7 has been cancelled and claims 1-6 and 8-21 are pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation of “capable of” recited in claim 8, line 2 is vague and indefinite because it is not a positive limitation.
Similar problem exists for the same recitation of “capable of” recited in claim 9, line 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed to machine-readable storage medium, which is not clearly defined as tangible or non-transitory storage medium as disclosed on page 18, lines 22-27 of the specification of the instant application. Such claimed “computer storage medium” is interpreted as software per se and thus, not a patent eligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8-12, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz et al (WO2014039098; art cited by applicant).
Regarding independent claim 1, Yilmaz, as shown in figures 5 and 8, teaches a method of over-the-air, OTA, reciprocity calibration for a distributed - multiple input multiple output, D-MIMO, system, the D-MIMO system comprising two separate antenna groups, each antenna pair of antennas i in at least a first group of the two separate antenna groups having a path loss that is one of above a first path loss threshold and below a second path loss threshold, the first path loss threshold being higher than the second path loss threshold, each antenna i having a receiver impairment ri and a transmitter impairment ti ([0025], Yilmaz discloses a method for internal relative transceiver calibration for reciprocity-based MU-MIMO deployments. i, and receiving by each receiver of antennas j in a second group of the two separate antenna groups a signal Yj during a first duration ([0085]-[0088] and [0098]-[0102], a group of BSs A transmits pilots from at least one antenna, which pilots are collected by antennas of adjacent cells, e.g. a group of BSs B); transmitting by each transmitter of the antennas j in the second group, a mutually orthogonal signal Cj and receiving by each receiver of the antennas i in the first group a signal Yi; during a second duration, the first and the second time durations being separated in time ([0085]-[0088] and [0098]-[0102], a group of BSs B transmits pilots from at least one antenna, which pilots are collected by antennas of adjacent cells, e.g. a group of BSs A); determining relations between the receiver impairment ri , the transmitter impairment tj , of the first group of antennas, to the receiver impairment rj, and the transmitter impairment tj, of the second group of antennas, based on received signals Yi, Yj, mutually orthogonal signals Ci, Cj, and assumed OTA channel reciprocity; and calibrating a quota of the receiver impairment ri , to the transmitter impairment ti, in relation to at least one quota of the receiver impairment rj , to the transmitter impairment tj , based on the determined relations for radio response reciprocity, such that the quota of the receiver impairment ri , to the transmitter impairment ti , equals to at least one quota of the receiver impairment rj , to j , providing reciprocity calibration of antennas in the first and second antenna groups in the D-MIMO system ([0085]-[0088] and [0098]-[0102],  the pilot observations are provided to a controller, which pairs measurements for calibration, and where the relations between the receiver impairment, the transmitter impairment of a first antenna, to the receiver impairment, and the transmitter impairment of a second antenna, are determined, based on the pilot observations and assumed channel reciprocity (see paragraph [0045]), and the controller computes inter-cluster calibration adjustment coefficients based on the determined relations, where the calibration adjustment coefficients correspond to the quotas in claim 1, and uses the calibration adjustment coefficients to calibrate the antennas of the BSs). Yilmaz fails to teach path loss thresholds are used to define at least a first group of antennas and to explicitly teach that the pilot signals should be mutually orthogonal. However, Yilmaz further teaches that reciprocity calibration is based on a measurement pair set (fig. 2(b)). This measurement set is said to have a higher signal-to-noise ratio (SNR) which would be more robust. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized to modify the invention of Yilmaz by using a threshold to determine a minimum SNR, or a maximum path loss to define the BS groups since it is just a matter of design option to use an alternative and well-known level such as “threshold” for purpose of measurement (to define maximum and/or minimum SNR and/or path loss). Moreover, Yilmaz further teaches that at least one pilot from at least one antenna should be transmitted (fig. 8). Also, assuming there is M antenna elements per BS, M resource dimensions are required for calibration ([0091]). Orthogonal pilots are discussed in the prior art-section 
Regarding independent claims 6, 8 and 9, the claim recites similar subject matter and therefore, similar rationale is applied as for claim 1. Yilmaz further teaches the method steps can be performed by a processor to execute the instructions stored on non-transitory computer-readable medium ([0031]). 
Regarding dependent claims 2, 10, 15-17 and 19-20, Yilmaz further teaches wherein transmitting the mutually orthogonal signal, comprises transmitting a calibration signal that is orthogonal to all other calibration signals being transmitted from antennas within the same antenna group. See [0067], Yilmaz discloses the use of calibration signaling. Yilmaz further discloses that the pilots are transmitted simultaneously ([0091]) and, hence, received simultaneously. Also, Yilmaz is related to MU-MIMO, which involves beamforming, and the process is performed by calibration processor in cooperation with the transceiver units and the other supporting functionalities of the BS ([0085]).
Regarding dependent claims 3 and 11, Yilmaz further teaches wherein transmitting by each one of the antennas in one of the first and second antenna group, comprises simultaneously transmitting by each one of the antennas in the one of the first and second antenna group. See [0067], Yilmaz discloses the use of calibration signaling. Yilmaz further discloses that the pilots are transmitted simultaneously ([0091]) and, hence, received simultaneously. Also, Yilmaz is related to MU-MIMO, which involves beamforming, and the process is performed by calibration processor in 
Regarding dependent claims 4 and 12, Yilmaz further teaches wherein receiving by each one of the antennas in one of the first and second antenna group comprises simultaneously receiving by each one of the antennas in the one of the first and second antenna group. See [0067], Yilmaz discloses the use of calibration signaling. Yilmaz further discloses that the pilots are transmitted simultaneously ([0091]) and, hence, received simultaneously. Also, Yilmaz is related to MU-MIMO, which involves beamforming, and the process is performed by calibration processor in cooperation with the transceiver units and the other supporting functionalities of the BS ([0085]).

10.	Claims 5, 13-14, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz et al (WO2014039098; art cited by applicant) in view of Papadopoulos (US 2020/0328829).
Regarding dependent claims 5, 13-14, 18 and 21, Yilmaz teaches all subject matter claimed except to further teach that calibrating includes determining impairments between the transmitters and receivers and adjusting accordingly. However, Papadopoulos, from the same field of endeavor, teaches reciprocity calibrating of multiple transceivers includes determining impairments between the transmitters and receivers and adjusting accordingly. See [0045] - [0047] and [0123]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yilmaz by employing the teachings as taught .

Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Luo et al (US 2012/0099469), Kundargi et al (US 2018/0048361) and Kundargi et al (US 2018/0123657) are cited because they are pertinent to the MIMO reciprocity calibration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636